DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-22 have been renumbered 23-44.
Claim Objections
Claims 29, 36, and 44 are objected to because of the following informalities: “comprises comprising” should read --comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.).
Regarding claim 23, Hargrove teaches a method for treating post-traumatic stress disorder (PTSD) ([0099]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from PTSD ([0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]), but does not specify the pharmaceutical agent is an NMDAR antagonist. Hargrove further does not specify how the pharmaceutical agent is administered to the patient.
 However, Went et al. teaches a method for treating PTSD (abstract; [0029]; [0084]), the method comprising: administering orally an NMDAR antagonist to a patient suffering from PTSD ([0002]; [0015]; [0029]-[0030]; [0046]; [0047]; PTSD, [0084]). Went et al. alternatively teaches the NMDAR antagonist may be administered intravenously, intranasally, or by inhalation ([0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent is administered intravenously, orally, intranasally, or by inhalation as taught by Went et al., because Went et al. teaches each is a suitable non- or minimally invasive alternative route for administration of a pharmaceutical agent to a patient, depending on the needs of the individual patient and the formulation of the pharmaceutical agent (Went et al., [0015]; [0030]). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent administered is an NMDAR antagonist, such as ketamine, as taught by Went et al., because Went et al. teaches that ketamine, an NMDAR antagonist, is “useful to treat, prevent, or reduce conditions associated with” “deregulation in NMDA receptor activity”, such as PTSD (Went et al.: [0029], [0047], and [0084]).
Regarding claim 24, Hargrove in view of Went et al. teaches all the limitations of claim 23. The modified method of Hargrove and Went et al. teaches the TMS is applied prior to the administration of the NMDAR antagonist as part of the combination therapy (Hargrove teaches the agent is "timed such that the one or more pharmaceutical agents are present in the subject during at least a portion of time during which the stimulation step is executed", Figure 34 and [0286], thus agent(s) delivered at least before TMS stimulation; see discussion for claim 23).
Regarding claim 25, Hargrove in view of Went et al. teaches all the limitations of claim 23. The modified method of Hargrove and Went et al. teaches that the NMDAR antagonist is ketamine (see discussion for claim 23; Went et al., [0047]).
Regarding claim 37, Hargrove teaches a method for treating generalized anxiety ([0096]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from generalized anxiety ([0096]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]), but does not specify the pharmaceutical agent is an NMDAR antagonist. Hargrove further does not specify how the pharmaceutical agent is administered to the patient.
 However, Went et al. teaches a method for treating generalized anxiety (abstract; [0029]; [0084]), the method comprising: administering orally an NMDAR antagonist to a patient suffering from generalized anxiety ([0002]; [0015]; [0029]-[0030]; [0046]; [0047]; generalized anxiety, [0084]). Went et al. alternatively teaches the NMDAR antagonist may be administered intravenously, intranasally, or by inhalation ([0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent is administered intravenously, orally, intranasally, or by inhalation as taught by Went et al., because Went et al. teaches each is a suitable non- or minimally invasive alternative route for administration of a pharmaceutical agent to a patient, depending on the needs of the individual patient and the formulation of the pharmaceutical agent (Went et al., [0015]; [0030]). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent administered is an NMDAR antagonist, such as ketamine, as taught by Went et al., because Went et al. teaches that ketamine, an NMDAR antagonist, is “useful to treat, prevent, or reduce conditions associated with” “deregulation in NMDA receptor activity”, such as generalized anxiety (Went et al.: [0029], [0047], and [0084]).
Regarding claim 39, Hargrove in view of Went et al. teaches all the limitations of claim 37. The modified method of Hargrove and Went et al. teaches the TMS is applied prior to the administration of the NMDAR antagonist as part of the combination therapy (Hargrove teaches the agent is "timed such that the one or more pharmaceutical agents are present in the subject during at least a portion of time during which the stimulation step is executed", Figure 34 and [0286], thus agent(s) delivered at least before TMS stimulation; see discussion for claim 37).
Regarding claim 40, Hargrove in view of Went et al. teaches all the limitations of claim 37. The modified method of Hargrove and Went et al. teaches that the NMDAR antagonist is ketamine (see discussion for claim 37; Went et al., [0047]).
Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) and U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.).
Regarding claim 30, Hargrove teaches a method for treating depression ([0096]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from depression ([0096]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]), but does not specify the pharmaceutical agent is an NMDAR antagonist. Hargrove further does not specify how the pharmaceutical agent is administered to the patient.
 However, Went et al. teaches a method for treating depression (abstract; [0029]; [0084]), the method comprising: administering orally an NMDAR antagonist to a patient suffering from depression ([0002]; [0015]; [0029]-[0030]; [0046]; [0047]; depression, [0084]). Went et al. alternatively teaches the NMDAR antagonist may be administered intravenously, intranasally, or by inhalation ([0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent is administered intravenously, orally, intranasally, or by inhalation as taught by Went et al., because Went et al. teaches each is a suitable non- or minimally invasive alternative route for administration of a pharmaceutical agent to a patient, depending on the needs of the individual patient and the formulation of the pharmaceutical agent (Went et al., [0015]; [0030]). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove such that the pharmaceutical agent administered is an NMDAR antagonist, such as ketamine, as taught by Went et al., because Went et al. teaches that ketamine, an NMDAR antagonist, is “useful to treat, prevent, or reduce conditions associated with” “deregulation in NMDA receptor activity”, such as depression (Went et al.: [0029], [0047], and [0084]).
Hargrove and Went et al. teaches administering the NMDAR antagonist and TMS therapy to treat a patient suffering from depression (Hargrove, [0096]; Went et al., [0084]), but do not specify the patient is suffering from suicidality.
However, Peterchev et al. teaches a method for treating depression and suicidality (abstract; [0041]; [0068]), comprising: applying, externally to the skull, transcranial magnetic stimulation (TMS) therapy to the patient suffering from depression and suicidality ([0020]; [0041]; [0066]; [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove and Went et al. to treat a patient suffering from suicidality as taught by Peterchev et al., because Peterchev et al. teaches TMS is beneficial and effective in treating depression and in suicide prevention ([0041]; [0068]).
Regarding claim 31, Hargrove in view of Went et al. and Peterchev et al. teaches all the limitations of claim 30. The modified method of Hargrove, Went et al., and Peterchev et al. teaches the TMS is applied prior to the administration of the NMDAR antagonist as part of the combination therapy (Hargrove teaches the agent is "timed such that the one or more pharmaceutical agents are present in the subject during at least a portion of time during which the stimulation step is executed", Figure 34 and [0286], thus agent(s) delivered at least before TMS stimulation; see discussion for claim 30).
Regarding claim 32, Hargrove in view of Went et al. and Peterchev et al. teaches all the limitations of claim 30. The modified method of Hargrove, Went et al., and Peterchev et al. teaches that the NMDAR antagonist is ketamine (see discussion for claim 30; Went et al., [0047]).
Claims 26, 27, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) as applied to claim 23 and 37 above, and further in view of U.S. Patent Application Publication No. 2007/0287753 (Charney et al.).
Regarding claims 26, 27, 41, and 42, Hargrove in view of Went et al. teaches all the limitations of claim 23 or 37. The modified method of Hargrove and Went et al. does not expressly state the dose of ketamine administered.
However, Charney et al. teaches a method of treating a patient for neuropsychiatric disorders including depression and anxiety (abstract; [0048]-[0051]; [0059]; [0076]; depression and anxiety improved with ketamine, [0140]), comprising administering ketamine to a patient suffering from a neuropsychiatric disorder such as depression at a dose of about 50 mg to about 250 mg (up to 250 mg, [0067]; doses of 50 mg-250 mg, [0076]). Charney et al. further teaches the particular dose varies depending on a number of factors including the patient's body weight, “route of administration”, "number of doses to be administered in a day", and may range from about 0.01 mg/kg to about 1 mg/kg ([0076]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove, Went et al., and Mishelevich et al. such that the ketamine is administered at a dose of about 50 mg to about 250 mg as taught by Charney et al., because Charney et al. teaches such a dose range is "an amount effective to alleviate” the symptoms ([0076]; [0083]; [0140]), at a dose that is "well below the level associated with dysphoria or hallucination" ([0061]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove in view of Went et al. such that the ketamine is administered at a dose of about 0.5 mg/kg to about 1 mg/kg as taught by Charney et al., because Charney et al. teaches a dosage selected from this range is effective to reduce the symptoms experienced by the patient, depending on the route of administration, and the specific needs of the individual patient ([0054]; [0076]; [0120]). See also MPEP 2144.05(I).
Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) and U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to claim 30 above, and further in view of U.S. Patent Application Publication No. 2007/0287753 (Charney et al.).
Regarding claims 33 and 34, Hargrove in view of Went et al. and Peterchev et al. teaches all the limitations of claim 30. The modified method of Hargrove, Went et al., and Peterchev et al. does not expressly state the dose of ketamine administered.
However, Charney et al. teaches a method of treating a patient for neuropsychiatric disorders including depression and suicidal ideation (abstract; [0005]; [0048]-[0051]; [0059]; [0069]; [0076]; depression, suicidal ideation improved with ketamine, [0140]), comprising administering ketamine to a patient suffering from treatment-resistant depression at a dose of about 50 mg to about 250 mg (up to 250 mg, [0067]; doses of 50 mg-250 mg, [0076]). Charney et al. further teaches the particular dose varies depending on a number of factors including the patient's body weight, “route of administration”, "number of doses to be administered in a day", and may range from about 0.01 mg/kg to about 1 mg/kg ([0076]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove, Went et al., and Peterchev et al. such that the ketamine is administered at a dose of about 50 mg to about 250 mg as taught by Charney et al., because Charney et al. teaches such a dose range is "an amount effective to alleviate” symptoms of depression such as suicidal ideation ([0076]; [0083]; [0140]), at a dose that is "well below the level associated with dysphoria or hallucination" ([0061]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove in view of Went et al. and Peterchev et al. such that the ketamine is administered at a dose of about 0.5 mg/kg to about 1 mg/kg as taught by Charney et al., because Charney et al. teaches a dosage selected from this range is effective to reduce the symptoms experienced by the patient, depending on the route of administration, and the specific needs of the individual patient ([0054]; [0076]; [0120]). See also MPEP 2144.05(I).
Claims 28 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) as applied to claim 23 and 37 above, and further in view of U.S. Patent No. 6,176,242 (Rise).
Regarding claims 28 and 43, Hargrove in view of Went et al. teaches all the limitations of claim 23 or 37. The modified method of Hargrove and Went et al. teaches the stimulation is delivered for a time period of about 30 to about 60 minutes (Hargrove, [0122]; [0279]), but does not specify that the NMDAR antagonist is infused over a time period of between about 30 and 60 minutes.
However, Rise teaches a method of treating a condition associated with thalamocortical dysrhythmia (abstract), the method comprising in combination: applying low voltage electrical stimulation therapy to a patient suffering from a condition associated with thalamocortical dysrhythmia (abstract; col. 4, lines 47-52; col. 7, lines 11-18; col. 9, lines 57-59; col. 13, lines 28-45); administering to the patient an NMDAR antagonist during the low voltage electrical stimulation therapy (ketamine HCL, Table III; col. 3, lines 24-32; col. 5, lines 15-19; col. 6, lines 27-31; col. 8, lines 13-31; col. 9, lines 50-59; col. 13, lines 28-45); wherein administration of the NMDAR antagonist occurs throughout the stimulation therapy (Rise, col. 13, lines 41-43, Figure 16B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove and Went et al. such administration of the NMDAR antagonist occurs throughout the stimulation therapy as taught by Rise et al., because applying treatment in such a manner is effective in reducing symptoms of a condition associated with thalamocortical dysrhythmia, such as depression (Rise, abstract and col. 13, lines 41-47). The modified method of Hargrove, Went et al., and Rise results in an infusion of the NMDAR antagonist over a time period between about 30 and 60 minutes.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) and U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to claim 30 above, and further in view of U.S. Patent No. 6,176,242 (Rise).
Regarding claim 35, Hargrove in view of Went et al. and Peterchev et al. teaches all the limitations of claim 30. The modified method of Hargrove, Went et al., and Peterchev et al. teaches the stimulation is delivered for a time period of about 30 to about 60 minutes (Hargrove, [0122]; [0279]), but does not specify that the NMDAR antagonist is infused over a time period of between about 30 and 60 minutes.
However, Rise teaches a method of treating a condition associated with thalamocortical dysrhythmia (abstract), the method comprising in combination: applying low voltage electrical stimulation therapy to a patient suffering from a condition associated with thalamocortical dysrhythmia (abstract; col. 4, lines 47-52; col. 7, lines 11-18; col. 9, lines 57-59; col. 13, lines 28-45); administering to the patient an NMDAR antagonist during the low voltage electrical stimulation therapy (ketamine HCL, Table III; col. 3, lines 24-32; col. 5, lines 15-19; col. 6, lines 27-31; col. 8, lines 13-31; col. 9, lines 50-59; col. 13, lines 28-45); wherein administration of the NMDAR antagonist occurs throughout the stimulation therapy (Rise, col. 13, lines 41-43, Figure 16B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove, Went et al., and Peterchev et al. such administration of the NMDAR antagonist occurs throughout the stimulation therapy as taught by Rise et al., because applying treatment in such a manner is effective in reducing symptoms of a condition associated with thalamocortical dysrhythmia, such as depression (Rise, abstract and col. 13, lines 41-47). The modified method of Hargrove, Went et al., Peterchev et al., and Rise results in an infusion of the NMDAR antagonist over a time period between about 30 and 60 minutes.
Claims 29 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) as applied to claim 23 and 37 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding claims 29 and 44, Hargrove in view of Went et al. teaches all the limitations of claim 23 or 37. The modified method of Hargrove and Went et al. does not specify the TMS therapy comprises 1-4 mAmps applied across brain tissue.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression and post-traumatic stress disorder ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression or post-traumatic stress ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove and Went et al. such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) and U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to claim 30 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding claim 36, Hargrove in view of Went et al. and Peterchev et al. teaches all the limitations of claim 30. The modified method of Hargrove, Went et al., and Peterchev et al. does not specify the TMS therapy comprises 1-4 mAmps applied across brain tissue.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove, Went et al., and Peterchev et al. such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0307029 (Hargrove) in view of U.S. Patent Application Publication No. 2010/0047342 (Went et al.) as applied to claim 37 above, and further in view of U.S. Patent Application Publication No. 2011/0230701 (Simon et al.).
Regarding claim 38, Hargrove in view of Went et al. teaches all the limitations of claim 37. The modified method of Hargrove and Went et al. teaches treating generalized anxiety (see discussion for claim 37), but does not expressly teach the generalized anxiety includes panic attacks.
However, Simon et al. teaches a method of treating anxiety disorders by externally applying TMS therapy, wherein the anxiety includes panic attacks (abstract; [0030]; treating migraine and co-morbidity with other disorders such as generalized anxiety, panic disorder, [0122], [0173]-[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hargrove and Went et al. such that the generalized anxiety treated includes panic attacks as taught by Simon et al., because Simon et al. teaches applying externally delivered TMS therapy is effective for treating anxiety disorders that include panic attacks ([0173]-[0174]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28, 37, and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 8,974,365 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove). 
Regarding instant claim 23, claim 15 of the ‘365 patent recites all that is recited in instant claim 23. The difference between instant claim 23 and claim 15 of the ‘365 patent lies in that instant claim 23 recites post-traumatic stress disorder is treated, which is not recited in claim 15 of the ‘365 patent.
However, Hargrove teaches a method for treating post-traumatic stress disorder (PTSD) ([0099]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from PTSD ([0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent such that PTSD is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and PTSD ([0099]; [0118]).
Regarding instant claims 24-28, claims 15-21 of the ‘365 patent in view of Hargrove recites all that is recited in instant claims 24-28.
Regarding instant claim 37, claim 15 of the ‘365 patent recites all that is recited in instant claim 37. The difference between instant claim 37 and claim 15 of the ‘365 patent lies in that instant claim 37 recites generalized anxiety is treated, which is not recited in claim 15 of the ‘365 patent.
However, Hargrove teaches a method for treating generalized anxiety ([0096]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from generalized anxiety ([0096]; [0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent such that generalized anxiety is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and anxiety ([0096]; [0118]).
Regarding instant claims 39-43, claims 15-21 of the ‘365 patent in view of Hargrove recites all that is recited in instant claims 39-43.
Claims 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 8,974,365 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.).
Regarding claim 30, claim 15 of the ‘365 patent recites all that is recited in instant claim 30. The difference between instant claim 30 and claim 15 of the ‘365 patent lies in that instant claim 30 recites suicidality is treated, which is not recited in claim 15 of the ‘365 patent.
However, Peterchev et al. teaches a method for treating depression and suicidality (abstract; [0041]; [0068]), comprising: applying, externally to the skull, transcranial magnetic stimulation (TMS) therapy to the patient suffering from depression and suicidality ([0020]; [0041]; [0066]; [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent to treat a patient suffering from suicidality as taught by Peterchev et al., because Peterchev et al. teaches TMS is beneficial and effective in treating depression and in suicide prevention ([0041]; [0068]).
Regarding instant claims 31-35, claims 15-21 of the ‘365 patent in view of Peterchev et al. recites all that is recited in instant claims 31-35.
Claims 29 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 8,974,365 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to instant claims 23 and 37 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding instant claims 29 and 44, claim 15 of the ‘365 patent in view of Hargrove recites all that is recited in claims 29 and 44. The difference between instant claims 29 and 44 and claim 15 of the ‘365 patent in view of Hargrove lies in that instant claims 29 and 44 each recite “wherein the TMS therapy comprises…1-4 mAmps applied across brain tissue”, which is not recited in claim 15 of the ‘365 patent.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression and post-traumatic stress disorder ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression or post-traumatic stress ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent in view of Hargrove such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 8,974,365 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to instant claims 30 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding instant claim 36, claim 15 of the ‘365 patent in view of Peterchev et al. recites all that is recited in claim 36. The difference between instant claims 36 and claim 15 of the ‘365 patent in view of Peterchev et al. lies in that instant claim 36 recites “wherein the TMS therapy comprises…1-4 mAmps applied across brain tissue”, which is not recited in claim 15 of the ‘365 patent.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent in view of Peterchev et al. such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 8,974,365 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to instant claim 37 above, and further in view of 2011/0230701 (Simon et al.).
Regarding instant claim 38, claim 15 of the ‘365 patent in view of Hargrove recites all that is recited in claim 38. The difference between instant claim 38 and claim 15 of the ‘365 patent in view of Hargrove lies in that instant claim 38 recites “the generalized anxiety includes panic attacks”, which is not recited in claim 15 of the ‘365 patent.
However, Simon et al. teaches a method of treating anxiety disorders by externally applying TMS therapy, wherein the anxiety includes panic attacks (abstract; [0030]; treating migraine and co-morbidity with other disorders such as generalized anxiety, panic disorder, [0122], [0173]-[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 15 of the ‘365 patent in view of Hargrove such that the generalized anxiety treated includes panic attacks as taught by Simon et al., because Simon et al. teaches applying externally delivered TMS therapy is effective for treating anxiety disorders that include panic attacks ([0173]-[0174]).
Claims 23-25, 28, 37, 39, 40, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove). 
Regarding instant claim 23, claim 17 of the ‘501 patent recites all that is recited in instant claim 23. The difference between instant claim 23 and claim 17 of the ‘501 patent lies in that instant claim 23 recites post-traumatic stress disorder is treated, which is not recited in claim 17 of the ‘501 patent.
However, Hargrove teaches a method for treating post-traumatic stress disorder (PTSD) ([0099]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from PTSD ([0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘365 patent such that PTSD is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and PTSD ([0099]; [0118]).
Regarding instant claims 24, 25, and 28, claims 18-20 of the ‘501 patent in view of Hargrove recites all that is recited in instant claims 24, 25, and 28.
Regarding instant claim 37, claim 17 of the ‘501 patent recites all that is recited in instant claim 37. The difference between instant claim 37 and claim 17 of the ‘501 patent lies in that instant claim 37 recites generalized anxiety is treated, which is not recited in claim 17 of the ‘501 patent.
However, Hargrove teaches a method for treating generalized anxiety ([0096]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from generalized anxiety ([0096]; [0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent such that generalized anxiety is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and anxiety ([0096]; [0118]).
Regarding instant claims 39, 40, and 43, claims 18-20 of the ‘501 patent in view of Hargrove recites all that is recited in instant claims 39, 40, and 43.
Claims 30-32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.).
Regarding claim 30, claim 17 of the ‘501 patent recites all that is recited in instant claim 30. The difference between instant claim 30 and claim 17 of the ‘501 patent lies in that instant claim 30 recites suicidality is treated, which is not recited in claim 17 of the ‘501 patent.
However, Peterchev et al. teaches a method for treating depression and suicidality (abstract; [0041]; [0068]), comprising: applying, externally to the skull, transcranial magnetic stimulation (TMS) therapy to the patient suffering from depression and suicidality ([0020]; [0041]; [0066]; [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent to treat a patient suffering from suicidality as taught by Peterchev et al., because Peterchev et al. teaches TMS is beneficial and effective in treating depression and in suicide prevention ([0041]; [0068]).
Regarding instant claims 31, 32, and 35, claims 18-20 of the ‘501 patent in view of Peterchev et al. recites all that is recited in instant claims 31, 32, and 35.
Claims 26, 27, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to claims 23 or 37 above, and further in view of U.S. Patent Application Publication No. 2007/0287753 (Charney et al.).
Regarding instant claims 26, 27, 41, and 42, claim 17 of the ‘501 patent recites all that is recited in instant claims 26, 27, 41, and 42. The difference between instant claims 26, 27, 41, and 42 and claim 17 of the ‘501 patent in view of Hargrove lies in that instant claims 26, 27, 41, and 42 each recite limitations that quantify the dose of ketamine administered, which is not recited in claim 17 of the ‘501 patent.
However, Charney et al. teaches a method of treating a patient for neuropsychiatric disorders including depression and anxiety (abstract; [0048]-[0051]; [0059]; [0076]; depression and anxiety improved with ketamine, [0140]), comprising administering ketamine to a patient suffering from a neuropsychiatric disorder such as depression or anxiety at a dose of about 50 mg to about 250 mg (up to 250 mg, [0067]; doses of 50 mg-250 mg, [0076]). Charney et al. further teaches the particular dose varies depending on a number of factors including the patient's body weight, “route of administration”, "number of doses to be administered in a day", and may range from about 0.01 mg/kg to about 1 mg/kg ([0076]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Hargrove such that the ketamine is administered at a dose of about 50 mg to about 250 mg as taught by Charney et al., because Charney et al. teaches such a dose range is "an amount effective to alleviate” the symptoms ([0076]; [0083]; [0140]), at a dose that is "well below the level associated with dysphoria or hallucination" ([0061]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Hargrove such that the ketamine is administered at a dose of about 0.5 mg/kg to about 1 mg/kg as taught by Charney et al., because Charney et al. teaches a dosage selected from this range is effective to reduce the symptoms experienced by the patient, depending on the route of administration, and the specific needs of the individual patient ([0054]; [0076]; [0120]). See also MPEP 2144.05(I).
Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to claim 30 above, and further in view of U.S. Patent Application Publication No. 2007/0287753 (Charney et al.).
Regarding instant claims 33 and 34, claim 17 of the ‘501 patent recites all that is recited in instant claims 33 and 34. The difference between instant claims 33 and 34 and claim 17 of the ‘501 patent in view of Peterchev et al. lies in that instant claims 33 and 34 each recite limitations to quantify the dose of ketamine administered, which is not recited in claim 17 of the ‘501 patent.
However, Charney et al. teaches a method of treating a patient for neuropsychiatric disorders including depression and anxiety (abstract; [0048]-[0051]; [0059]; [0076]; depression and anxiety improved with ketamine, [0140]), comprising administering ketamine to a patient suffering from a neuropsychiatric disorder such as depression at a dose of about 50 mg to about 250 mg (up to 250 mg, [0067]; doses of 50 mg-250 mg, [0076]). Charney et al. further teaches the particular dose varies depending on a number of factors including the patient's body weight, “route of administration”, "number of doses to be administered in a day", and may range from about 0.01 mg/kg to about 1 mg/kg ([0076]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Peterchev et al. such that the ketamine is administered at a dose of about 50 mg to about 250 mg as taught by Charney et al., because Charney et al. teaches such a dose range is "an amount effective to alleviate” the symptoms ([0076]; [0083]; [0140]), at a dose that is "well below the level associated with dysphoria or hallucination" ([0061]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Peterchev et al. such that the ketamine is administered at a dose of about 0.5 mg/kg to about 1 mg/kg as taught by Charney et al., because Charney et al. teaches a dosage selected from this range is effective to reduce the symptoms experienced by the patient, depending on the route of administration, and the specific needs of the individual patient ([0054]; [0076]; [0120]). See also MPEP 2144.05(I).
Claims 29 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to instant claims 23 and 37 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding instant claims 29 and 44, claim 17 of the ‘501 patent in view of Hargrove recites all that is recited in claims 29 and 44. The difference between instant claims 29 and 44 and claim 17 of the ‘501 patent in view of Hargrove lies in that instant claims 29 and 44 each recite “wherein the TMS therapy comprises…1-4 mAmps applied across brain tissue”, which is not recited in claim 17 of the ‘501 patent.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression and post-traumatic stress disorder ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression or post-traumatic stress ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Hargrove such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to instant claims 30 above, and further in view of U.S. Patent Application Publication No. 2010/0113959 (Pascual-Leone et al.).
Regarding instant claim 36, claim 17 of the ‘501 patent in view of Peterchev et al. recites all that is recited in claim 36. The difference between instant claim 36 and claim 17 of the ‘501 patent in view of Peterchev et al. lies in that instant claim 36 recites “wherein the TMS therapy comprises…1-4 mAmps applied across brain tissue”, which is not recited in claim 17 of the ‘501 patent.
However, Pascual-Leone et al. teaches a method for treating disorders such as depression and post-traumatic stress disorder ([0101]), comprising: applying, external to the skull, transcranial magnetic stimulation (TMS) therapy to a patient suffering from a disorder such as depression or post-traumatic stress ([0101]), wherein the TMS therapy comprises 1-4 mAmps applied across brain tissue ([0134]; [0401]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Peterchev et al. such that the TMS therapy applies 1-4 mAmps across brain tissue as taught by Pascual-Leone et al., because Pascual-Leone et al. teaches applying a current of about 1 mAmp across brain tissue is effective to alter the level of neural excitability to treat the patient’s disorder ([0101]; [0134]).
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 9,649,501 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to instant claim 37 above, and further in view of 2011/0230701 (Simon et al.).
Regarding instant claim 38, claim 17 of the ‘501 patent in view of Hargrove recites all that is recited in claim 38. The difference between instant claim 38 and claim 17 of the ‘501 patent in view of Hargrove lies in that instant claim 38 recites “the generalized anxiety includes panic attacks”, which is not recited in claim 17 of the ‘501 patent.
However, Simon et al. teaches a method of treating anxiety disorders by externally applying TMS therapy, wherein the anxiety includes panic attacks (abstract; [0030]; treating migraine and co-morbidity with other disorders such as generalized anxiety, panic disorder, [0122], [0173]-[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘501 patent in view of Hargrove such that the generalized anxiety treated includes panic attacks as taught by Simon et al., because Simon et al. teaches applying externally delivered TMS therapy is effective for treating anxiety disorders that include panic attacks ([0173]-[0174]).
Claims 23-27, 29, 37, 39-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,716,950 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove).
Regarding instant claim 23, claim 11 of the ‘950 patent recites all that is recited in instant claim 23. The difference between instant claim 23 and claim 11 of the ‘950 patent lies in that instant claim 23 recites post-traumatic stress disorder is treated, which is not recited in claim 11 of the ‘950 patent.
However, Hargrove teaches a method for treating post-traumatic stress disorder (PTSD) ([0099]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from PTSD ([0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘365 patent such that PTSD is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and PTSD ([0099]; [0118]).
Regarding instant claims 24-27 and 29, claims 11-16 of the ‘950 patent in view of Hargrove recites all that is recited in instant claims 24-27 and 29.
Regarding instant claim 37, claim 11 of the ‘950 patent recites all that is recited in instant claim 37. The difference between instant claim 37 and claim 11 of the ‘950 patent lies in that instant claim 37 recites generalized anxiety is treated, which is not recited in claim 11 of the ‘950 patent.
However, Hargrove teaches a method for treating generalized anxiety ([0096]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from generalized anxiety ([0096]; [0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent such that generalized anxiety is treated as taught by Hargrove, because Hargrove teaches applying TMS therapy in combination with a pharmaceutical drug is effective to treat a number of neuropsychiatric disorders including depression and anxiety ([0096]; [0118]).
Regarding instant claims 39-42 and 44, claims 11-15 of the ‘950 patent in view of Hargrove recites all that is recited in instant claims 39-42 and 44.
Claims 30-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,716,950 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.).
Regarding claim 30, claim 11 of the ‘950 patent recites all that is recited in instant claim 30. The difference between instant claim 30 and claim 11 of the ‘950 patent lies in that instant claim 30 recites suicidality is treated, which is not recited in claim 11 of the ‘950 patent.
However, Peterchev et al. teaches a method for treating depression and suicidality (abstract; [0041]; [0068]), comprising: applying, externally to the skull, transcranial magnetic stimulation (TMS) therapy to the patient suffering from depression and suicidality ([0020]; [0041]; [0066]; [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent to treat a patient suffering from suicidality as taught by Peterchev et al., because Peterchev et al. teaches TMS is beneficial and effective in treating depression and in suicide prevention ([0041]; [0068]).
Regarding instant claims 31-34 and 36, claims 11-15 of the ‘950 patent in view of Peterchev et al. recites all that is recited in instant claims 31-34 and 36.
Claims 28 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,716,950 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to claim 23 or 37 above, and further in view of U.S. Patent No. 6,176,242 (Rise).
Regarding claims 28 and 43, claim 11 of the ‘950 patent in view of Hargrove recites all the limitations of instant claims 28 or 43. Hargrove further teaches the stimulation is applied for a time period of about 30 to about 60 minutes (Hargrove, [0122]; [0279]). The difference between instant claims 28 and 43 and claim 11 of the ‘950 patent in view of Hargrove lies in that instant claims 28 and 43 each recite “the NMDAR antagonist is infused over a time period of between about 30 and 60 minutes”, which is not recited in instant claims 28 and 43.
However, Rise teaches a method of treating a condition associated with thalamocortical dysrhythmia (abstract), the method comprising in combination: applying low voltage electrical stimulation therapy to a patient suffering from a condition associated with thalamocortical dysrhythmia (abstract; col. 4, lines 47-52; col. 7, lines 11-18; col. 9, lines 57-59; col. 13, lines 28-45); administering to the patient an NMDAR antagonist during the low voltage electrical stimulation therapy (ketamine HCL, Table III; col. 3, lines 24-32; col. 5, lines 15-19; col. 6, lines 27-31; col. 8, lines 13-31; col. 9, lines 50-59; col. 13, lines 28-45); wherein administration of the NMDAR antagonist occurs throughout the stimulation therapy (Rise, col. 13, lines 41-43, Figure 16B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent and Hargrove such that administration of the NMDAR antagonist occurs throughout the stimulation therapy as taught by Rise et al., because applying treatment in such a manner is effective in reducing symptoms of a condition associated with thalamocortical dysrhythmia, such as depression (Rise, abstract and col. 13, lines 41-47). The modified method of claim 11 of the ‘950 patent, Hargrove, and Rise results in an infusion of the NMDAR antagonist over a time period between about 30 and 60 minutes.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,716,950 in view of U.S. Patent Application Publication No. 2011/0184223 (Peterchev et al.) as applied to claim 30 above, and further in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) and U.S. Patent No. 6,176,242 (Rise).
Regarding claim 35, claim 11 of the ‘950 patent in view of Peterchev et al. recites all the limitations of claim 30. The difference between instant claim 30 and claim 11 of the ‘950 patent in view of Peterchev et al. lies in that instant claim 30 recites “the NMDAR antagonist is infused over a time period of between about 30 and 60 minutes”, which is not recited in claim 11 of the ‘950 patent.
However, Hargrove teaches a method for treating depression ([0099]; Figure 34), the method comprising in combination (Figure 34): administering a pharmaceutical agent to a patient suffering from depression ([0098]-[0099]; [0281]; [0286]; Figure 34), and applying, external to the skull of the individual, transcranial magnetic stimulation (TMS) therapy (TMS, [0093]; [0281]; [0283]; [0286]). Hargrove teaches the pharmaceutical agent is selected from a “group of centrally-acting pharmaceutical agents that includes, but is not limited to, analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine" ([0098]). Hargrove teaches the stimulation is applied for a time period of about 30 to about 60 minutes (Hargrove, [0122]; [0279]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent in view of Peterchev et al. such that the stimulation is applied for a period of about 30-60 minutes as taught by Hargrove, because Hargrove teaches such a duration is effective to treat the patient’s symptoms of depression ([0099]; [0122]; [0279]). The modified method of claim 11 of the ’950 patent, Peterchev et al., and Hargrove fails to recite ““the NMDAR antagonist is infused over a time period of between about 30 and 60 minutes”.
However, Rise teaches a method of treating a condition associated with thalamocortical dysrhythmia (abstract), the method comprising in combination: applying low voltage electrical stimulation therapy to a patient suffering from a condition associated with thalamocortical dysrhythmia (abstract; col. 4, lines 47-52; col. 7, lines 11-18; col. 9, lines 57-59; col. 13, lines 28-45); administering to the patient an NMDAR antagonist during the low voltage electrical stimulation therapy (ketamine HCL, Table III; col. 3, lines 24-32; col. 5, lines 15-19; col. 6, lines 27-31; col. 8, lines 13-31; col. 9, lines 50-59; col. 13, lines 28-45); wherein administration of the NMDAR antagonist occurs throughout the stimulation therapy (Rise, col. 13, lines 41-43, Figure 16B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent, Peterchev et al., and Hargrove such that administration of the NMDAR antagonist occurs throughout the stimulation therapy as taught by Rise et al., because applying treatment in such a manner is effective in reducing symptoms of a condition associated with thalamocortical dysrhythmia, such as depression (Rise, abstract and col. 13, lines 41-47). The modified method of claim 11 of the ‘950 patent, Peterchev et al., Hargrove, and Rise results in an infusion of the NMDAR antagonist over a time period between about 30 and 60 minutes.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-24 of U.S. Patent No. 10,716,950 in view of U.S. Patent Application Publication No. 2011/0307029 (Hargrove) as applied to instant claim 37 above, and further in view of 2011/0230701 (Simon et al.).
Regarding instant claim 38, claim 11 of the ‘950 patent in view of Hargrove recites all that is recited in claim 38. The difference between instant claim 38 and claim 11 of the ‘950 patent lies in that instant claim 38 recites “the generalized anxiety includes panic attacks”, which is not recited in claim 11 of the ‘950 patent.
However, Simon et al. teaches a method of treating anxiety disorders by externally applying TMS therapy, wherein the anxiety includes panic attacks (abstract; [0030]; treating migraine and co-morbidity with other disorders such as generalized anxiety, panic disorder, [0122], [0173]-[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘950 patent in view of Hargrove such that the generalized anxiety treated includes panic attacks as taught by Simon et al., because Simon et al. teaches applying externally delivered TMS therapy is effective for treating anxiety disorders that include panic attacks ([0173]-[0174]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791